Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10626707. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 teaches an antenna for transmitting signals from a transmitter to a corresponding receiver even when there is signal attenuating human body tissue of a user positioned in a signal path between the transmitter and the corresponding receiver (antenna is of an implant device), the antenna comprising: a magnetic field radiator portion and an electric field radiator portion (as recited); wherein the magnetic field radiator portion and electric field radiator portion are arranged relative to one another such that, when said signal attenuating human body tissue of the user is located between the transmitter and the corresponding receiver, the antenna generates at least one of a transverse electric leaky wave or a transverse magnetic leaky wave in body tissue of the user (the magnetic field radiator portion is recited to be located at a predetermined position such that the same is generated in body tissue) such that the body tissue, in which the at least one transverse electric leaky wave or a transverse magnetic leaky wave is generated, acts as a waveguide for said at least one of a transverse electric leaky wave or a transverse magnetic leaky wave (as recited), and such that at least one of the radiation efficiency of the antenna or the far field gain of the antenna is maximized (as recited).
Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10626707. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 teaches a device comprising a transmitter (as recited) for transmitting signals to a corresponding receiver even when there is signal attenuating human body tissue positioned in a signal path between the transmitter and the corresponding receiver, wherein the transmitter comprising an antenna having a magnetic field radiator portion and an electric field radiator portion, wherein the magnetic field radiator portion and electric field radiator portion are arranged relative to one another such that, when said signal attenuating human body tissue of the user is located between the transmitter and the corresponding receiver, the antenna generates at least one of a transverse electric leaky wave or a transverse magnetic leaky wave in body tissue of the user such that the body tissue, in which the at least one transverse electric leaky wave or a transverse magnetic leaky wave is generated, acts as a waveguide for said at least one of a transverse electric leaky wave or a transverse magnetic leaky wave, and such that at least one of the radiation efficiency of the antenna or the far field gain of the antenna is maximized (as taught by claim 1 of 10626707, as described above with regard to claim 26).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRAHAM P SMITH whose telephone number is (571)270-1568. The examiner can normally be reached M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRAHAM P SMITH/Primary Examiner, Art Unit 2845